                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RONALD D. KAISEN,                                                       CIVIL ACTION
               Plaintiff,

                  v.

TD BANK, N.A.,                                                          NO. 18-5504
                           Defendant.

                                           Memorandum Opinion

         Plaintiff Ronald D. Kaisen brings this suit against Defendant TD Bank, N.A., alleging

that Defendant’s foreclosure on Plaintiff’s properties violated various state-law provisions.

Specifically, Plaintiff alleges that Defendant: (1) failed to comply with Pennsylvania’s

Deficiency Judgment Act, 42 Pa. C.S.A. § 8103 (“DJA”); (2) converted funds from the

foreclosure sale to which Plaintiff was entitled; and, (3) breached its mortgage contract with

Plaintiff. Defendant now moves both to dismiss Plaintiff’s claims, and strike the pleadings. For

the reasons that follow, Defendant’s motion to dismiss will be granted in part and denied in part,

and the motion to strike will be denied.

    I.       Background1

         This case concerns two loans made by Defendant’s predecessor in interest, Commerce

Bank, to Plaintiff—one in 2002 and one in 2005.2 The first loan (“Loan One”) was originally in

the amount of $200,000, but by August of 2007 had been amended several times such that the

amount owed was $365,000. The second loan (“Loan Two”) was in the amount of $175,000.

         As security for the loans, Plaintiff executed mortgages on various Philadelphia properties

1
  The following facts come from Plaintiff’s complaint and the exhibits attached thereto as well as the exhibits
attached to Defendant’s motion to dismiss. Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a
Rule 12(b)(6) motion, a court must consider only the complaint, exhibits attached to the complaint, matters of public
record, as well as undisputedly authentic documents if the complainant’s claims are based upon these documents.”).
2
  Plaintiff’s ex-wife was also an original party to the loans. However, she declared bankruptcy and was discharged
from all obligations to Defendant.
that he owned. For Loan One, Plaintiff executed mortgages on four such properties: 3421 Indian

Queen Lane (“Indian Queen Property”); 3810 Manayunk Ave. (“Manayunk Property”); 2952

Kensington Ave. (“Kensington Property”); and, 105 Rochelle Ave. (“Rochelle Property”). For

Loan Two, Plaintiff executed a mortgage only on the Rochelle Property.

        Loans One and Two, however, were not the only mortgages on the Philadelphia

properties. Plaintiff also took out additional loans from other creditors, and used the

Philadelphia properties as collateral for those loans as well. One such loan is relevant here: at

some point, Plaintiff took out a loan from PNC Bank using the Manayunk Property as security.

PNC’s lien on the Manayunk Property was senior to that held by Defendant.

        Ultimately, Plaintiff failed to make timely payments and defaulted on Defendant’s loans.

On February 8, 2012, Defendant filed foreclosure complaints in state court on the Indian Queen

Property, Manayunk Property, and Rochelle Property. On April 17, 2012, Defendant obtained

judgments against Plaintiff in the amount of $364,652.19 on Loan One and $163,368.57 on Loan

Two, for a total of $528,020.76.

        In 2013, Defendant foreclosed on the Indian Queen Property and bought the property at a

sheriff’s sale. Defendant then filed a petition to fix fair value on that property. On June 12,

2014, a state court fixed the fair market value of the Indian Queen Property at $160,000.3 In

September 2014, PNC Bank foreclosed on the Manayunk Property. Defendant purchased the

property at the sheriff’s sale, but, unlike with the Indian Queen Property, did not file a petition to

fix fair value on the Manayunk Property.

        On January 26, 2017, Defendant filed a writ of execution in the amount of $270,189.03 in

3
  The state court also entered a stipulated deficiency judgment of $272,080.45, which provided that Plaintiff was
“released from further judgment proceedings in the above-captioned matter over and above the amount of the
deficiency judgment, except for ongoing interest, attorneys’ fees, and costs[.]” The parties dispute whether the
release applied to both loans (as Plaintiff contends) or only to Loan One (as Defendant contends). For the reasons
below, however, the Court need not resolve that dispute in ruling on Defendant’s motions.

                                                         2
its foreclosure action on the Rochelle Property. On April 4, 2017, Defendant sold the Rochelle

Property at a sheriff’s sale to a third party for $355,000, without distributing any of the proceeds

from the sale to Plaintiff.

          On November 28, 2018, Plaintiff filed the instant action in state court, alleging: (1)

violation of the DJA, (2) common law conversion, and (3) breach of contract. Defendant timely

removed the action to federal court. Presently before the Court are Defendant’s motions to

dismiss and to strike.

    II.      Discussion

          A. Motion to Dismiss

          All three of Plaintiff’s claims turn on the same allegation: during the foreclosure

procedures on his properties, Defendant unlawfully withheld from Plaintiff the proceeds from the

sale of the Rochelle Property. Plaintiff’s three causes of action—breach of the DJA, conversion,

and breach of contract—are, in effect, three separate theories as to why he is entitled to those

proceeds. In evaluating Defendant’s motion to dismiss, the issue is whether the factual

allegations make out “a plausible claim for relief” for each claim. Fowler v. UPMC Shadyside,

578 F.3d 203, 210-11 (3d Cir. 2009) (“In analyzing a motion to dismiss, legal conclusions are

disregarded, well-pleaded factual allegations are taken as true, and a determination is made as to

whether those facts state a plausible claim for relief.”) (internal quotation marks omitted); see

also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

          1. Deficiency Judgment Act Claim

          The Pennsylvania legislature enacted the DJA “to remedy a practice prevalent among



                                                    3
judgment creditors during the Great Depression,” First Fed. Sav. and Loan Ass’n of Carnegie v.

Keisling, 746 A.2d 1150, 1155 (Pa. Super. 2000), where “the mortgagee . . . would purchase the

mortgaged property for less than fair market value, usually for cost, and then reduce the debt

only by the purchase price,” Fid. Fed. Sav. & Loan Ass’n v. Capponi, 684 A.2d 580, 586 (Pa.

Super. 1996). That is, prior to the enactment of the DJA, “the judgment creditor often recovered

the property and the full amount of the debt.” Id. (emphasis in original).

       The DJA addressed this issue by requiring that:

       Whenever any real property is sold . . . to the judgment creditor in execution
       proceedings and the price for which such property has been sold is not sufficient
       to satisfy the amount of the judgment . . . and the judgment creditor seeks to
       collect the balance due on said judgment . . . the judgment creditor shall petition
       the court to fix the fair market value of the real property sold.

42 Pa. C.S.A. § 8103(a). The judgment creditor has six months to file a petition to fix the fair

market value, id. § 8103(d), and must file the petition “as a supplementary proceeding in the

matter in which the judgment was entered,” id. § 8103(a); Home Sav. & Loan Co. of

Youngstown, Ohio v. Irongate Ventures, LLC, 19 A.3d 1074, 1078 (Pa. Super. 2011) (observing

that the statute defines “a supplementary proceeding in the matter in which the judgment was

entered” to be “the matter in which ‘real property is sold . . . to the judgment creditor in

execution proceedings’”). Once a judgment creditor has filed the petition and a fair market value

has been fixed, “the judgment creditor may proceed by appropriate proceedings to collect the

balance of the debt.” 42 Pa.C.S.A §8103(c)(4).

       If, however, the judgment creditor fails to file a petition in a timely manner, then:

       the debtor . . . may file a petition . . . setting forth the fact of the sale, and that no
       petition has been filed within [six months] to fix the fair market value of the
       property sold, whereupon the court, after notice as prescribed by general rule, and
       being satisfied of such facts, shall direct the clerk to mark the judgment satisfied,
       released and discharged.



                                                   4
Id. § 8103(d). A judgment creditor’s “[f]ailure to file a petition within the time period creates an

irrebuttable presumption that the creditor was paid in full in kind.” McCartney v. Integra Nat.

Bank N., 106 F.3d 506, 509 (3d Cir. 1997). All the debtor must do to take advantage of the

irrebuttable presumption is file a petition “as a supplementary proceeding in the matter in which

the judgment was entered, in the court having jurisdiction.” 42 Pa. C.S.A. § 8103(d).

       Plaintiff contends that Defendant’s failure to file a petition to fix fair market value after

buying the Manayunk Property discharged Plaintiff from any outstanding liability to Defendant.

Thus, according to Plaintiff, Defendant lacked the authority to sell the Rochelle Property—much

less retain the proceeds of that sale—because Plaintiff was no longer liable to Defendant.

Plaintiff’s DJA claim fails, however, because Defendant had no obligation under the DJA to file

a petition to fix fair value on the Manayunk Property.

       The DJA provides that “the judgment creditor shall petition the court to fix the fair

market value,” whenever “any real property is sold . . . to the judgment creditor in execution

proceedings,” 42 Pa. C.S.A. § 8103(d). Thus, a petition must be filed only when a “judgment

creditor” purchases the property—a third-party purchaser need not do so. The DJA defines

“judgment creditor” as “[t]he holder of the judgment which was enforced by the execution

proceedings.” Id. § 8103(g). Although a junior lienholder on the Manayunk Property,

Defendant was not a “judgment creditor” for purposes of the DJA because it was not “the holder

of the judgment which was enforced by the execution proceedings.” Rather, PNC—as the

creditor that initiated the foreclosure and sheriff’s sale to enforce its senior lien on the Manayunk

Property—was the “the holder of the judgment which was enforced by the execution

proceedings.” Indeed, Defendant was not even a party to the “execution proceedings” on the

Manayunk Property. For the purposes of the DJA, Defendant was, in effect, a third-party



                                                  5
purchaser of the Manayunk Property. Accordingly, Defendant was not “a judgment creditor” for

the purposes of the Manayunk Property, and thus did not need to file a petition to fix the fair

market value for that property. Because Defendant did not violate the DJA in relation to the

Manayunk Property, Plaintiff’s DJA claim will be dismissed.4

         2. Conversion Claim

         Plaintiff next contends that he was entitled to some or all of the proceeds from

Defendant’s sale of the Rochelle Property, and Defendant unlawfully converted those funds by

withholding them. Under Pennsylvania law, “[c]onversion is the deprivation of another’s right

of property in, or use or possession of, a chattel, without the owner’s consent and without lawful

justification.” Shonberger v. Oswell, 530 A.2d 112, 114 (Pa. Super. 1987).

         Here, the property allegedly subject to conversion was the proceeds from the sale of the

Rochelle Property. Id. (“Money may be the subject of conversion”). Generally, “[a] defaulting

mortgagor of land . . . has the right to receive from the proceeds of the sale of the mortgaged land

the amount, if any, in excess of the mortgage debt.” In re Evergreen Mem’l Park Ass’n, 308

F.2d 65, 67 (3d Cir. 1982) (citations omitted); see also In re Sheriff’s Excess Proceeds Litig., 98

A.3d 706, 713 n.2 (Pa. Commw. 2014) (“When a foreclosure sale generates proceeds in excess

of existing tax liens and costs, [Pennsylvania Rule of Civil Procedure 3136] requires the Sheriff

to distribute the excess proceeds to the former property owner . . .”).

         Plaintiff alleges that Defendant sold the Rochelle Property for $355,000 and distributed

none of the proceeds to him. According to the writ of execution, Plaintiff owed only

$270,189.03—an amount several thousand dollars below the eventual sales price of the Rochelle


4
 Accordingly, the Court need not reach the underlying issue—not briefed by the parties—of whether the DJA
provides a private cause of action of the type that Plaintiff pleaded in his complaint. See Estate of Witthoeft v.
Kiskaddon, 733 A.2d 623, 626 (Pa. 1999) (laying out a three-prong test to determine whether a private remedy is
implicit in a statute not expressly providing one).

                                                          6
Property.5 Plaintiff, as “[the] defaulting mortgagor[,] . . . ha[d] the right to receive from the

proceeds of the sale of the mortgaged land the amount . . . in excess of the mortgage debt.” In re

Evergreen Mem’l Park Ass’n, 308 F.2d at 67. Defendant’s failure to distribute those surplus

proceeds to Plaintiff amounts to a “deprivation” of Plaintiff’s “right of property . . . without [his]

consent and without lawful justification.” Shonberger, 530 A.2d at 114.

        Defendant argues, however, that the conversion claim should be dismissed based on the

gist of the action doctrine. That doctrine “maintains the conceptional distinction between breach

of contract claims and tort claims,” and “precludes plaintiffs from recasting ordinary breach of

contract claims as tort claims.” McShea v. City of Philadelphia, 995 A.2d 334, 339 (Pa. 2010).

“The critical conceptual distinction between a breach of contract claim and a tort claim is that the

former arises out of ‘breaches of duties imposed by mutual consensus agreements between

particular individuals,’ while the latter arises out of ‘breaches of duties imposed by law as a

matter of social policy.’” Erie Ins. Exch. v. Abbott Furnace Co., 972 A.2d 1232, 1238 (Pa.

Super. 2009) (quoting Reardon v. Allegheny College, 926 A.2d 477, 486-87 (Pa. Super. 2007)).

In the context of a claim for conversion, “a party cannot prevail . . . when the pleadings reveal

merely a damage claim for breach of contract.” Turuvekere v. ContinuServe, LLC, 2012 WL

5961957, at *3 (E.D. Pa. Nov. 28, 2012) (applying Pennsylvania law) (internal citations

omitted). However, “the mere existence of a contract between the parties does not automatically

foreclose the parties from raising a tort action.” Id.

        Defendant argues that Plaintiff’s conversion claim should be dismissed under the gist of

the action doctrine because the claim “arise[s] directly from the ‘balance due’” provision of the

loans, and thus the tort claim is “grounded in a duty addressed” in the loan agreements.

5
 Plaintiff contends that he owed even less than that. The Court, however, need not resolve this dispute because,
even crediting Defendant’s statement of the amount owed, Plaintiff has alleged sufficient facts to support a
conversion claim.

                                                         7
Defendant’s argument is unavailing. While the amount Plaintiff is entitled to from the sheriff’s

sale depends in part on the terms of the loan agreements, Defendant’s duty to distribute excessive

proceeds—whatever those proceeds may be—is one “imposed by law as a matter of social

policy,” Reardon, 926 A.2d at 486-87; see also In re Sheriff’s Excess Proceeds Litig., 98 A.3d at

713 n.2 (noting that excess proceeds must be distributed to the former property owner because

“[Pennsylvania Rule of Civil Procedure 3136] requires” it) (emphasis added). Indeed, excess

proceeds from a sheriff’s sale are, by definition, “surplus” to the obligations imposed by a loan

agreement. W. Sav. Fund Soc’y v. Devlin, 61 Pa. D. & C.2d 702, 707 (Pa. Com. Pl. 1973). And

Defendant fails to point to any language in the loan agreement evidencing “duties imposed by

mutual consensus agreements between [the parties],” Reardon, 926 A.2d at 486-87, concerning

the distribution of excess funds following a sheriff’s sale. Accordingly, Plaintiff’s “right to

receive from the proceeds of the sale of the mortgaged land the amount . . . in excess of the

mortgage debt,” In re Evergreen Mem’l Park Ass’n, 308 F.2d at 67, is not “grounded” in the

contracts between the parties; instead, the right sounds in tort law, the violation of which may be

pursued through a common law action for conversion.

       3. Breach of Contract

       Finally, Plaintiff brings a claim for breach of contract, alleging that Defendant’s failure to

distribute the excess proceeds from the sale of the Rochelle Property constitutes a breach of

contract. “It is well established that three elements are necessary to plead a cause of action for

breach of contract: (1) the existence of a contract, including its essential terms, (2) a breach of

the contract; and, (3) resultant damages.” Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v.

Law Firm of Malone Middleman, P.C., 137 A.3d 1247, 1258 (Pa. 2016). The interpretation of a

contract is a question of law. Rourke v. Pa. Nat. Mut. Cas. Ins. Co., 116 A.3d 87, 91 (Pa. Super.



                                                  8
2015).

         Plaintiff’s breach of contract claim fails because, as discussed above, the loan agreements

do not impose an obligation on Defendant to distribute excess proceeds from a sheriff’s sale.

Plaintiff fails to point to any contractual language creating a duty to that effect. The only

contractual language Plaintiff cites is a provision that provides: “If Borrower pays all the

indebtedness when due . . . Lender shall execute and deliver to Grantor a suitable satisfaction of

this Mortgage.” That duty, however, is not implicated here because, as Plaintiff acknowledges,

he did not “pay all the indebtedness when due,” and thus did not trigger Defendant’s obligation

to mark the loan as satisfied. Simply put, there is no “dut[y] imposed by mutual consensus

agreement[] between [the parties],” Reardon, 926 A.2d at 486-87, concerning the distribution of

excess funds following a sheriff’s sale. Accordingly, Defendant did not breach a contractual

duty owed to Plaintiff. The breach of contract claim must therefore fail.

         B. Motion to Strike

         Rule 12(f) provides that “[t]he court may strike from a pleading an insufficient defense or

any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “The

purpose of a motion to strike is to clean up the pleadings, streamline litigation, and avoid

unnecessary forays into immaterial matters.” McInerney v. Moyer Lumber & Hardware, 244 F.

Supp.2d 393, 402 (E.D. Pa. 2002). A motion to strike is “not favored and usually will be denied

unless the allegations have no possible relation to the controversy and may cause prejudice to

one of the parties.” Id.

         Defendant moves to strike an exhibit attached to Plaintiff’s complaint on the ground that

the exhibit is a settlement document, which renders it inadmissible pursuant to Federal Rule of

Evidence 408. Rule 408, however, “is a rule of evidence and does not govern pleadings.” BTG



                                                  9
Int’l Inc. v. Bioactive Labs., 2016 WL 3519712, at *11 (E.D. Pa. June 28, 2016) (internal

quotation marks omitted). Even assuming that the exhibit “fall[s] within the scope of 408, the

court declines to apply the rule [of evidence] at this juncture,” as “such argument must be

resolved at later stages of litigation.” Horse Soldier, LLC v. Tharpe, 2014 WL 5312823, at *7

(E.D. Pa. Oct. 17, 2014); see also BTG Int’l Inc., 2016 WL 3519712, at *11 (“[E]ven if the

Proposed Settlement were inadmissible under F.R.E. 408, it is not so irrelevant as to warrant

striking any part of [BTG’s] complaint.”) (internal quotation marks omitted). While other courts

within this District have reached a contrary result, see, e.g., Ciolli v. Iravani, 625 F. Supp.2d 276,

284 (E.D. Pa. 2009), the Court will follow the lead of those that have “held that it is

inappropriate to strike settlement material [when] such allegations are not ‘immaterial,

impertinent [or] scandalous.’” BTG Int’l Inc., 2016 WL 3519712, at *11; Horse Soldier, LLC,

2014 WL 5312823, at *8; Providence Town Ctr. LP v. Raymours Furniture Co., 2009 WL

3821935, at *5 (E.D. Pa. Nov. 13, 2009).

       An appropriate order follows.


February 11, 2019                                     BY THE COURT:


                                                      /S/Wendy Beetlestone, J.

                                                      _______________________________
                                                      WENDY BEETLESTONE, J.




                                                 10
